DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 10, in paragraph 40, delete “FIG. 6A”, and insert --FIG. 6--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0163890 to Bowles et al. (Bowles) in view of US Patent Application Publication 2012/0161535 to Jung et al. (Jung).
Claim 1
With regard to a sensor assembly attached to a portion of a casing disposed in the wellbore, the sensor assembly includes a sensor module that measures one or more conditions in the wellbore; Bowles teaches a sensor attached to a casing that makes measurements (Figs. 1, 2, sensor 5, casing 2; pars. 12-15).
With regard to an inductive module that forms a wireless communication channel, the inductive module includes a first set of inductive coils; Bowles teaches a transponder with a coil that communicates (Figs. 1, 2, transponder 7, coil 8; par. 15).
With regard to a controller assembly attached to a portion of a production tube housed within the casing, the controller assembly includes at least one coil inductively coupled to the inductive module and communicates signals over the wireless communication channel; Bowles teaches a controller attached to an outside surface of production tubing that communicates with the transponder (Figs. 1, 2, controller 9, tubing 1, coil 13; pars. 16, 17).
Bowles does not teach a second set of inductive coils that substantially surround the first set of inductive coils.  Jung teaches multiple sets of coils with configurations that includes rectangular coils surrounding circular coils and two coils disposed on the sides of a third coil (Fig. 3B, rectangular coils surrounding circular coils; Fig. 5, coils 112, 113, on either side of coil 111; pars. 57-50, 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 2
Bowles does not teach that coils associated with the second set of inductive coils are positioned at an offset relative to coils associated with the first set of inductive coils.  Jung teaches that the coils have overlapping regions (Figs. 5, 6 coils 111, 112, 113; par. 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils with overlapping regions, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 3
Bowles does not teach that the offset is defined by a distance corresponding to a coil length of the coils associated with the first set of inductive coils.  Jung teaches that the coils have overlapping regions of various sizes and shapes (Figs. 5, 6 coils 111, 112, 113; pars. 56, 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils with overlapping regions, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 4
Bowles teaches that the at least one coil of the controller assembly is inductively coupled to at least one of the first set of inductive coils or the second set of inductive coils (Bowles, pars. 16, 17).
Claim 5
Bowles teaches that the controller assembly communicates power signals and data signals over the wireless communication channel (pars. 18, 19; Fig. 2).
Claim 6
Bowles teaches that the controller assembly further comprises at least one network interface that communicates sensor data from the sensor assembly over the wireless communication channel (par. 16; Fig. 1, cable 10 performs the function of a network interface).
Claim 7
Bowles teaches that the controller assembly includes a network interface, the system further comprising: a tubular electrical cable (TEC) that electrically couples the network interface of the controller assembly to surface equipment (par. 16; Fig. 1, cable 10 performs the function of a network interface).
Claim 8
Bowles does not teach that the sensor assembly further comprises an electrical bus that interconnects the first set of inductive coils and the second set of inductive coils in a common direction.  Jung teaches a transmission controller connected to the inductive coils that performs the functions of a bus in a common direction (Fig. 1, transmission controller 120; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly connected through a transmission controller, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 9
Bowles teaches that the sensor assembly further comprises an electrical bus that interconnects the first set of inductive coils and the second set of inductive coils in an alternating direction.  Jung teaches a transmission controller connected to the inductive coils that performs the functions of a bus in an alternating direction (Fig. 1, transmission controller 120; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly connected through a transmission controller, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 11
With regard to an attachment mechanism that couples the sensor device to a portion of a casing; Bowles teaches a sensor that is attached to a casing (Figs. 1, 2, sensor 5, casing 2; par. 15).
With regard to an inductive module that includes a first set of inductive coils, Bowles teaches a transponder with a coil (Figs. 1, 2, transponder 7, coil 8; par. 15).
With regard to wherein at least one of the first set of inductive coils or the second set of inductive coils forms a wireless communication channel to communicate power signals and data signals with a controller device attachable to a portion of a production tube housed within the casing; Bowles teaches a controller attached to an outside surface of production tubing that communicates with the transponder (Figs. 1, 2, controller 9, tubing 1, coil 13; pars. 16, 17).
With regard to a sensor module that receives power signals from the inductive module and measures one or more conditions in the wellbore; Bowles teaches that the sensor makes measurements (pars. 18, 19; Fig. 2).
Bowles does not teach a second set of inductive coils, the second set of inductive coils are positioned at an offset relative to the fist set of inductive coils and substantially surround the first set of inductive coils.  Jung teaches multiple sets of coils with configurations that includes rectangular coils surrounding circular coils and two coils disposed on the sides of a third coil (Fig. 3B, rectangular coils surrounding circular coils; Fig. 5, coils 112, 113, on either side of coil 111; pars. 57-50, 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 12
Bowles does not teach that the offset is defined by a distance corresponding to a coil length of coils associated with the first set of inductive coils.  Jung teaches that the coils have overlapping regions of various sizes and shapes (Figs. 5, 6 coils 111, 112, 113; pars. 56, 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils with overlapping regions, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 14
Bowles does not teach an electrical bus that interconnects the first set of inductive coils and the second set of inductive coils in a common direction.  Jung teaches a transmission controller connected to the inductive coils that performs the functions of a bus in a common direction (Fig. 1, transmission controller 120; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly connected through a transmission controller, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 15
Bowles does not teach an electrical bus that interconnects the first set of inductive coils and the second set of inductive coils in an alternating direction.  Jung teaches a transmission controller connected to the inductive coils that performs the functions of a bus in an alternating direction (Fig. 1, transmission controller 120; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly connected through a transmission controller, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 16
Bowles teaches that the attachment mechanism attaches the device at a position on the portion of casing to inductively couple the inductive module to at least one coil of the controller device (Figs. 1, 2, sensor 5, casing 2; par. 15)
Claim 17
With regard to attaching a sensor assembly to a casing; Bowles teaches a sensor that is attached to a casing (Figs. 1, 2, sensor 5, casing 2; par. 15).
With regard to inductively coupling at least one of a first set of coils of the sensor assembly with a controller assembly attached to a portion of a production tube housed within the casing to form a wireless communication channel; Bowles teaches a transponder with a coil (Figs. 1, 2, transponder 7, coil 8; par. 15).
With regard to measuring, by a sensor of the sensor assembly, one or more conditions in the wellbore; Bowles teaches that the sensor makes measurements (pars. 18, 19; Fig. 2).
With regard to communicating data signals corresponding to the one or more conditions to the controller assembly over the wireless communication channel; Bowles teaches a controller attached to an outside surface of production tubing that communicates with the transponder (Figs. 1, 2, controller 9, tubing 1, coil 13; pars. 16, 17).
Bowles does not teach a second set of coils of the sensor assembly, the second set of coils are positioned at an offset relative to the first set of coils and substantially surround the first set of coils.  Jung teaches multiple sets of coils with configurations that includes rectangular coils surrounding circular coils and two coils disposed on the sides of a third coil (Fig. 3B, rectangular coils surrounding circular coils; Fig. 5, coils 112, 113, on either side of coil 111; pars. 57-50, 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 18
Bowles does not teach positioning coils associated with the second set of coils at the offset relative to the first set of coils based on a distance corresponding to a coil length of coils associated with the first set of coils.  Jung teaches that the coils have overlapping regions (Figs. 5, 6 coils 111, 112, 113; par. 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils with overlapping regions, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 19
Bowles does not teach electrically interconnecting the first set of coils and the second set of coils in a common direction.  Jung teaches a transmission controller connected to the inductive coils that performs the functions of a bus in a common direction (Fig. 1, transmission controller 120; par. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include two sets of coils at the sensor assembly connected through a transmission controller, as taught by Jung, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 20
Bowles teaches that inductively coupling the at least one of the first coils or the second set of coils of the sensor assembly with the controller assembly, further comprises: inductively coupling the at least one of the first coils or the second set of coils of the sensor assembly with at least one coil of the controller assembly (Figs. 1, 2, controller 9, coil 1; pars. 16, 17).
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles in view of Jung as applied to claims 1 and 11 above, and further in view of US Patent Application Publication 2019/0234177 to Silva et al. (Silva).
Claim 10
Bowles and Jung teach all the limitations of claim 1 upon which claim 10 depends.  Bowles and Jung do not teach that the controller assembly further comprises an attachment mechanism that includes one or more threads to adjust a position of the controller assembly on the portion of the production tube to align the at least one coil of the controller assembly with at least one of the first set of inductive coils or the second set of inductive coils of the sensor assembly.  Silva teaches using screws or threads for aligning components in a borehole (pars. 33, 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include using screws to align components, as taught by Silva, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Claim 13
Bowles and Jung teach all the limitations of claim 11 upon which claim 13 depends.  Bowles and Jung do not teach that the attachment mechanism further comprises a threaded configuration that mates the portion of the casing.  Silva teaches using screws or threads for aligning components in a borehole (pars. 33, 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the down-hole communication, as taught by Bowles, to include using screws to align components, as taught by Silva, because then a dead zone may be reduced and power transmission efficiency would have been maintained (Jung, par. 59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864